DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending.  Claim 1 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/18/2021 and 10/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Birker et al. (US 2005/0130860 A1) in view of Man et al. (US 2018/0042228 A1).  
	Birker et al. (US 2005/0130860 A1) teach a method of laundering fabrics, (see claim 1 and example 1) [0153] Washing experiments were carried out at a total surfactant concentration of 0.1 wt % (1.0 g/L) and guide one of ordinary skill in [0034] that the composition comprises a calcium tolerant anionic surfactant, ie. 200ppm calcium carbonate.  See example 1, and page 3.  [0013-0017] provides motivation to one of ordinary skill to optimize the ionic strength of the wash liquor depending on the amount and types of watersoluble salt(s) in the detergent product applied and dissolved in the liquor. Use of varying salt concentration, alone or optionally in combination with changing temperature, has been found to improve the removal or even reduce the need for higher temperatures. It therefore contributes to an overall energy saving in the wash process.  See page 2.  Birker et al. guide one of ordinary skill in [0016-0017] teach about 4-15 minutes to dissolve the salts in the liquor and [0034] suggests 200ppm calcium carbonate.  
	Birker et al. teach claim 1 step (b) contacting fabric to the wash liquor, and washing the fabric in the wash liquor; in example 1. Limitation of claim 2 to wherein the laundry detergent comprises a chelant is taught in [0126]-[0127].

	Birker et al. teach claim 1 step (d) washing the fabric in the calcium-enriched wash liquor for a period of time of at least about 2 minutes; by illustrating a method of laundering fabrics, by contacting a laundry detergent composition comprising a surfactant during 15 minutes; increasing the ionic strength by addition of a sodium salt and exposing the fabrics to this wash for 15 minutes: and finally rinsing. Raising the ionic strength is said to lead in improved removal of greasy stains on both cotton and polyester fabrics.  See [0159].
	Birker et al. teach claim 1 step (e) removing the excess calcium-enriched wash liquor from the fabric by guiding one of ordinary skill in [0002] that there is normally a draining of liquor between these respective cycles. It is known to provide a pre-wash cycle before the main wash cycle, when it is desired to clean heavily soiled items. Again, there is normally a draining of the pre-wash liquor before dosing of the main wash liquor and execution of the wash cycle. [0009] teaches that no more than 10% by weight of the wash liquor is drained from the washing machine, wherein the concentration of the surfactant material in the wash liquor is substantially constant during the wash cycle.  Limitation to rinsing the fabric in water is exemplified in example 1, [0157] teaching rinsing with tap water.
	Regarding claim 10, Birker et al. [0134] teach suitable enzymes include the proteases, amylases, cellulases, oxidases, peroxidases and lipases usable for incorporation in detergent compositions.  
	Regarding the citric acid of claim 11, see [0024] teaching typical salts comprise sodium, potassium or ammonium Salts of Sulphate, triphosphate, phosphate, chlo

	Birker et al. do not explicitly teach claim 1 step (a) wherein the wash liquor comprises detersive surfactant at a concentration in the range of from about 100 ppm to about 2500 ppm. And Birker et al. do not explicitly teach from about 300ppm to about 2500ppm surfactant concentration of claim 3.
	Birker et al. do not specifically teach forming a calcium enriched wash liquor, wherein the calcium enriched wash liquor comprises calcium cations at a concentration in the range of from about 20 ppm to about 400 ppm nor a teaching from about 5wt% to about 80wt% calcium salt as is required by claim 1 step C and claims 5-7.  
	Finally, Birker et al. do not teach the chelant is selected from hydroxyethylidene diphosphonic acid (HEDP) and salts thereof; diethylene triamine penta(methylenephosphonic) acid (DTPMP)  as is requied in claim 8, in a concentration of from about 10ppm to about 300ppm as is required in claim 9, nor the limitations of claim 12 wherein the water introduced into step (a) is pre-treated with a chelant prior to contacting the fabric with the wash liquor in step (b).
	In the analogous art of methods of using liquid laundry detergents, Man et al. (US 2018/0042228 A1) teach that laundry detergents are commonly tolerant of about 0 parts per million ( ppm ) to about 500 ppm water hardness referring to ppm of calcium, magnesium and other metals which are commonly found in the water and contributing to the hardness level. See page 22, [0231].  [0200-0204] teaches calcium carbonate salt 
	Man et al. teach laundry detergents comprising 100-300ppm surfactant in Fig 1-6 and 10-75 ppm HEDP chelant in Fig 18. And [0106 on page 9 guides one of ordinary skill to optimize the surfactant between about 1ppm and 10,000 ppm.  Man et al [0225] teach the claim 12 water that is used to dilute the concentrate to form the use composition can be referred to as water of dilution or a diluent , and can vary from one location to another.  See page 21. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed calcium enriched wash liquor as is required by claim 1 step C and claims 5-7 because Man et al. (US 2018/0042228 A1) teach about 0-500 ppm of Ca is commonly found in water in general.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Birker et al. with the claimed concentration of detersive surfactant in the range of from about 100 ppm to about 2500 ppm and HEDP chelant in a concentration of from about 10ppm to about 300ppm because Man et al. exemplify a variety of liquid laundry detergents comprising 100-300ppm surfactant in Fig 1-6 and 10-75 ppm HEDP chelant in Fig 18 have enhanced efficacy in hard water comprising calcium in general.
	One of ordinary skill in the art would have been motivated to combine the teachings of Birker et al. with that of Man et al. because both references are in the analogous art of methods of using liquid laundry detergents in hard water cleaning of clothes in general.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761